Citation Nr: 0113056	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to additional compensation benefits for the 
veteran's dependent grandson and granddaughter.  


REPRESENTATION

Appellant represented by:	Santa Mendoza, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from June 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to additional 
compensation benefits for the veteran's dependent grandson 
and granddaughter.  

In his July 2000 Substantive Appeal, the veteran indicated 
that he wished to be scheduled for a personal hearing before 
a Member of the Board at the RO.  However, in November 2000, 
he canceled that request.  


FINDINGS OF FACT

1.  The veteran was awarded legal custody of his minor 
grandson and granddaughter in October 1995.  

2.  The veteran has not legally adopted his grandson and 
granddaughter.  


CONCLUSION OF LAW

Entitlement to additional VA compensation benefits based on 
legal custody of the veteran's minor grandson and 
granddaughter is not established.  38 U.S.C.A. §§ 101(4), 
1115 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.4(b)(2), 3.57 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has established service connection for residuals 
of a duodenal ulcer with subtotal gastrectomy.  The 
disability is currently evaluated as 40 percent disabling.

In October 1999, the veteran filed an application for 
additional compensation benefits for his minor grandson and 
granddaughter.  He reported that his son had died in 
September 1995 and that his daughter-in-law had essentially 
abandoned her children.  Legal custody of the children was 
awarded to the veteran and his wife in October 1995 by the 
Norwalk Probate Court.  Copies of the Court's records 
provided by the veteran confirm this.  

At a personal hearing before a hearing officer at the RO in 
November 2000, the veteran testified that his son died 
suddenly from a myocardial virus in September 1995.  His 
daughter-in-law has had both drug and legal problems and had 
essentially abandoned their two children.  In addition, she 
had been in and out of jail.  She was currently incarcerated 
and serving a sentence.  He and his wife had been awarded 
legal guardianship of the children by the state in October 
1995.  Since the time of his son's death, his grandson who is 
now 15 and his granddaughter who is now 10, have lived with 
him and he has provided for their financial support.  At 
present, he was fully retired and his health was declining.  
The majority of his Social Security and VA benefits went to 
pay for his medications.  He had not adopted his 
grandchildren because of the distress involved in going 
through that process.  

A December 2000 article obtained on-line from The Advocate 
was submitted in support of the veteran's claim.  It 
indicates that there is a growing trend of children being 
raised solely by their grandparents for various reasons.  At 
present, state agencies are fighting for state funding for 
grandparents in this situation.  

II.  Analysis

Initially, the Board notes that, on November 9, 2000, 
the President signed the Veterans Claims Assistance Act 
of 2000.  That law substantially revised VA's duty to 
assist claimants for VA benefits.  It also included an 
enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate 
the claim.  In this case, all relevant evidence has been 
obtained by the RO, and the veteran has not identified 
any outstanding evidence that might aid his claim.  
There is no dispute over the facts, and this case is 
controlled solely by the law.  Accordingly, the Board 
finds that VA's duties set forth in the Veterans Claims 
Assistance Act of 2000 have been substantially complied 
with, and no useful purpose would be served by remanding 
the matter to the RO for additional consideration of the 
new law as there has been no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 1999, the veteran filed a claim seeking additional 
VA compensation benefits based on his obligation to support 
his minor grandson and granddaughter.  He presently receives 
disability compensation at the combined rate of 40 percent, 
and he is eligible for additional VA compensation for 
dependents.  38 U.S.C.A. § 1115 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.4(b)(2) (2000).  

Pursuant to applicable statutory and regulatory authority, a 
"child" of the veteran means an unmarried, dependent child 
under the age of 18 who is a natural child, a legally adopted 
child, or a stepchild.  38 U.S.C.A. § 101(4) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.57 (2000).  In this case, it is 
clear that the veteran's relationship to his grandchildren 
does not fall within the above-cited VA definition.  He has 
testified on appeal that his grandson and granddaughter are 
his grandchildren, i.e., the offspring of his deceased son.  
Consequently, they cannot be his natural children or 
stepchildren.  Regarding adoption, the veteran has explained 
that he and his spouse did not wish to put themselves and the 
grandchildren through the distress of that arduous process.  
Therefore, additional compensation may not be payable to him 
under applicable law based solely on his status as their 
legal custodian.  

The Board recognizes that the veteran's custodianship 
responsibilities are similar to those of an adoptive parent 
in that he is responsible for their care, support and 
maintenance until the age of majority.  However, the Board is 
not free to ignore or make exceptions to laws passed by 
Congress or the regulations of the Secretary to implement 
such laws.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  In 
this instance, the applicable law is specific as to the 
criteria for the benefits sought on appeal, and the Board is 
bound to uphold it.  In the absence of proof of adoption, the 
plain language of 38 U.S.C.A. § 101(4) and 38 C.F.R. § 3.57 
does not include a veteran's status as legal custodian within 
the definition of "child" for VA compensation purposes.  

Accordingly, as the legal criteria necessary to establish 
entitlement to additional VA compensation benefits based on 
the veteran's legal custody of his dependent grandson and 
granddaughter have not been met, there is no basis for a 
grant of those benefits, and his claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).  

In closing, the Board notes that, at his personal hearing, 
the veteran alluded to the fact that his service-connected 
stomach disability had gotten worse over the years.  He is 
reminded that he may file a claim for increased compensation 
benefits for his disability with the RO.  Furthermore, he may 
be entitled to receive the medication required for his 
service-connected disability, if any, through the VA.  He 
should contact his local veteran's service organization to 
ensure that he receives all of the benefits to which he is 
legally entitled.  



ORDER

Entitlement to additional VA compensation benefits for the 
veteran's dependent grandson and granddaughter is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

